715 N.W.2d 872 (2006)
475 Mich. 890
Antonio L. THOMAS and Antonio L. Thomas Associated, Plaintiffs-Appellants,
v.
La-Van HAWKINS and Urban City Foods, LLC, Defendants-Appellees, and
Melvin Butch Hollowell, Receiver-Appellee.
Docket No. 130108. COA No. 266779.
Supreme Court of Michigan.
June 26, 2006.
*873 On order of the Court, the motion for reconsideration of this Court's order of March 31, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.